Title: To James Madison from Edward Carrington, 23 April 1788
From: Carrington, Edward
To: Madison, James


My dear Sir,
New York Apl. 23. 1788
I have the pleasure to forward herewith two packets which came by the last French Packet.

The business of the constitution as referred to the Town meetings of Rhode Island, is over without producing any effect. Three of the Towns were decidedly for calling on the Legislature to appoint a convention according to the mode prescribed, and this it seems from freindly views to the measure. The remaining Towns have done nothing decisive of their sentiments—a few of them have apparently voted against it, but it is said & I beleive with Truth, that the reason votes do not appear in favor, is that the Freinds objected so directly against the mode of proceeding, that they would not act at all. In some others there are votes both for & against & at the same time propositions for insisting on the Legislatures calling a Convention. Upon the whole it is a pretty decided matter that Rhode Island will not be amongst the adopting States by June.
We have no Congress but it is expected we shall have one in a few days—this [is] a triffling business which I long to see an end of. I am Yrs. afftlly.
Ed. Carrington
